Per Curiam.

Upon oral argument in this court, defense counsel suggested that respondent might be mentally ill. No suggestion of mental illness was made during the hearings before the board and no proof was offered tending to establish such fact. Prom a consideration of the record, this court is of the opinion that the board was neither in error nor unreasonable in its findings and recommendation. Although respondent was not personally present during the oral argument in this court, he testified at the hearing before the board and was represented by counsel at the hearing on the merits and on the objections to the recommendations of the board.

Report confirmed and judgment accordingly.

Taft, C. J., Zimmerman, Matthias, O’Neill, Griffith and Gibson, JJ., concur.